Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 1 of 13 Pageid#: 7014




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

       UNITED STATES OF AMERICA                   )
                                                  )
                 v.                               )             Case No. 2:15-CR-15
                                                  )
       SAMUEL LEE COURTNEY                        )
                                                  )

                         UNITED STATES’ OPPOSITION TO
                       DEFENDANT’S MOTION FOR RELEASE

          The United States opposes Samuel Lee Courtney’s request for compassionate

   release. Mr. Courtney requests a reduction in his sentence due to the COVID-19

   pandemic and various ailments he suffers from. See generally Dkt. No. 1085 (“Mot.”). 1

   But although Mr. Courtney certainly suffers from chronic medical conditions that put

   him at a greater risk during this pandemic, he is not a suitable candidate for early

   release. Specifically, he has failed to exhaust his administrative remedies (a

   jurisdictional prerequisite), and the factors delineated in 18 U.S.C. § 3553(a) do not

   support his early release. As a result, his request should be denied.

                                     BACKGROUND

   1. Mr. Courtney’s Criminal Proceedings

          On February 8, 2016, Mr. Courtney pled guilty to participating in a conspiracy

   to distribute alpha-PVP (bath salts) in violation of 21 U.S.C. § 846, and using and

   carrying a firearm in furtherance of that conspiracy in violation of 18 U.S.C. § 924(c).




   1Unless otherwise indicated, all docket references in this brief refer to Case No. 2:15-
   CR-15.
                                              1
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 2 of 13 Pageid#: 7015




   See Dkt Nos. 317 and 456. As described in the Pre-Sentence Investigation Report,

   Dkt. No. 243 (or “PSR”), and the guilty plea colloquoy, Mr. Courtney was a member

   of the conspiracy beginning at least in 2013. See Tr. of Guilty Plea Hr’g, Dkt. No. 919,

   at 59-60. He bought substantial amounts of alpha-PVP from other members of the

   conspiracy, including from Robert Branch, the ringleader, and then packaged and

   resold the drugs. See PSR ¶¶ 238-53. Mr. Courtney carried a firearm during these

   drug transactions in order to protect himself, and on at least one occasion, traded a

   firearm for some alpha-PVP. See Tr. of Guilty Plea Hr’g., Dkt. No. 919, at 60; Tr. of

   Sent. H’rg., Dkt. No. 921, at 7.

            On July 13, 2016, Mr. Courtney was sentenced to 117 months—57 months for

   the drug conspiracy and a mandatory, consecutive 60-month sentence for the firearm

   offense. See Dkt. No. 689. To date, Mr. Courtney has served about 56% of his statutory

   term (assuming continued good behavior) and is expected to be released on January

   1, 2024. He is currently housed at FCI Elkton in Elkton, Ohio.

            According to his motion, Mr. Courtney claims to have sent a request to the

   warden for release on April 7, 2020, with a follow-up request for home confinement.

   See Mot. at 32. However, the BOP has not received any request for relief from Mr.

   Courtney. See Ex. 1. 2

   2. The BOP’s COVID-19 Response

            As the Court is aware, the BOP has undertaken a number of measures and

   precautions to protect inmates and staff from COVID-19, including quarantines,



   2   Exhibit 1 is an email from Robert Jensen, a senior attorney with the BOP.
                                              2
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 3 of 13 Pageid#: 7016




   limited contractor and volunteer access, a prohibition on social and legal visits,

   maximized social distancing within the facilities, and additional cleaning and

   sanitizing of the prisons. 3 However, notwithstanding those efforts, the government

   recognizes that FCI Elkton is enduring a serious outbreak, with numerous confirmed

   cases and multiple deaths.

            In an effort to relieve the strain on BOP facilities (like Elkton) and assist

   inmates who are most vulnerable to the disease and pose the least threat to the

   community, BOP is exercising greater authority to designate inmates for home

   confinement. On March 26, 2020, the Attorney General directed the Director of the

   Bureau of Prisons, upon considering the totality of the circumstances concerning each

   inmate, to prioritize the use of statutory authority to place prisoners in home

   confinement. Mem. from Attorney General to BOP Dir. (Mar. 26, 2020). 4 That

   authority includes the ability to place an inmate in home confinement during the last

   six months or 10 percent of a sentence, whichever is shorter, see 18 U.S.C.

   § 3624(c)(2), and to move to home confinement those elderly and terminally ill

   inmates specified in 34 U.S.C. § 60541(g). Congress has also acted to enhance BOP’s

   flexibility to respond to the pandemic. Under the Coronavirus Aid, Relief, and



   3See, e.g., https://www.bop.gov/coronavirus/;
   https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bop_c
   ovid19.pdf.;
   https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp
   www.bop.gov/resources/news/20200313_covid-19.jsp;
   https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

   4   Available at https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf.


                                               3
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 4 of 13 Pageid#: 7017




   Economic Security Act, enacted on March 27, 2020, BOP may “lengthen the

   maximum amount of time for which the Director is authorized to place a prisoner in

   home confinement” if the Attorney General finds that emergency conditions will

   materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat.

   281, 516 (to be codified at 18 U.S.C. § 3621 note).

            On April 3, 2020, the Attorney General gave the Director of BOP the authority

   to exercise this greater discretion, beginning at the facilities that thus far have seen

   the greatest incidence of coronavirus transmission. Mem. from Attorney General to

   BOP Dir. (Apr. 3, 2020). 5 He further clarified his directive should be implemented

   immediately and “should include all at-risk inmates—not only those who were

   previously eligible for transfer.” Id.

            BOP is devoting all available resources to executing the directive from the

   Attorney General. As of this filing, BOP has transferred 2,841 inmates to home

   confinement, an increase of 99.6 percent since March 26, 2020. U.S. Bureau of

   Prisons, COVID-19 Home Confinement Information. 6 BOP professionals continue to

   monitor this situation and adjust practices as necessary to maintain the safety of

   prison staff and inmates while also fulfilling its mandate of incarcerating all persons

   sentenced or detained under judicial orders.




   5   Available at https://dojnet.doj.gov/usao/eousa/ole/tables/misc/agcovid2.pdf.

   6   Available at https://www.bop.gov/coronavirus/ (last visited May 20, 2020).
                                                4
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 5 of 13 Pageid#: 7018




                                       ARGUMENT

   1. Mr. Courtney has Failed to Satisfy § 3582(c)’s Exhaustion Requirement

         This Court lacks authority to act on Mr. Courtney’s motion for compassionate

   release because he has not sought relief through the BOP. Indeed, as the statute

   makes clear, the Court may not grant a compassionate release motion unless “the

   defendant has fully exhausted all administrative rights to appeal a failure of the

   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

   from the receipt of such a request by the warden of the defendant’s facility, whichever

   is earlier.” 18 U.S.C. § 3582(c)(1)(A). To that end, courts—including courts in this

   district—have routinely denied requests for compassionate release where the

   petitioner has not satisfied the exhaustion requirement. See United States v.

   Mattingley, No. 6:15-cr-00005, Dkt. No. 138, at 6 (W.D. Va. Apr. 1, 2020) (Moon, J.);

   see also United States v. Bailey, No. 1:17-cr-00036, Dkt. No. 174 (W.D. Va. Apr. 7,

   2020) (Jones, J.) (denying motion to reduce sentence in light of COVID-19 because

   defendant failed to exhaust his administrative remedies); United States v. Rumley,

   No. 4:08-cr-00005, Dkt. No. 190, at 2-3 (W.D. Va. Apr. 8, 2020) (Kiser, J.). As the

   Third Circuit recently explained, where thirty days have not passed following

   presentation of a request to a warden, the statute “presents a glaring roadblock

   foreclosing compassionate release at this point.” United States v. Raia, 954 F.3d 594,

   597 (3d Cir. 2020).

         And given the plain language and purpose of the statute, the requirements for

   filing a sentence reduction motion—including the requirement that a defendant



                                             5
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 6 of 13 Pageid#: 7019




   exhaust administrative remedies or wait thirty days before moving in court for

   compassionate release—are properly viewed as jurisdictional. Indeed, § 3582(c)

   expressly states that a “court may not modify” a term of imprisonment except in

   enumerated circumstances. 18 U.S.C. § 3582(c). The statute thus “speak[s] to the

   power of the court rather than to the rights or obligations of the parties,” Landgraf v.

   USI Film Prods., 511 U.S. 244, 274 (1994) (citation omitted), delineating “when, and

   under what conditions,” a court may exercise its “‘adjudicatory authority,’” Bowles v.

   Russell, 551 U.S. 205, 212-13 (2007) (quoting Eberhart v. United States, 546 U.S. 12,

   16 (2005) (per curiam)). That conclusion is reinforced by the courts’ historical

   powerlessness to modify a sentence after the expiration of the term at which it was

   entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914); United States v. Welty,

   426 F.2d 615, 617-618 & n.8 (3d Cir. 1970). Indeed, the Supreme Court has explained

   that “‘a judgment of conviction that includes [a sentence of imprisonment] constitutes

   a final judgment’ and may not be modified by a district court except in limited

   circumstances[,]” Dillon v. United States, 560 U.S. 817, 825 (2010); and that finality

   is “essential to the operation of our criminal justice system[,]” Teague v. Lane, 489

   U.S. 288, 309 (1989) (plurality opinion). Section 3582(c) thus affords courts authority

   to modify a petitioner’s sentence that the courts otherwise do not have—meaning the

   statutory requirements circumscribe the courts’ jurisdiction to even provide the

   requested relief and they can only act to modify sentences in strict conformance with




                                              6
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 7 of 13 Pageid#: 7020




   that newfound legislative grant of authority. 7 Simply put, this Court lacks the power

   to grant a motion for compassionate release if the petitioner has not first sought relief

   through the BOP.

         Here, Mr. Courtney claims in his brief that he submitted a request for release

   on April 7, and a subsequent request for home confinement on April 17. See Mot. at

   32. But FCI Elkton has no record of Mr. Courtney requesting compassionate release.

   See Ex. 1. And Mr. Courtney has not submitted any evidence of his request, even

   though he bears the burden of proving that he’s entitled to release. See United States

   v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

   1356 (11th Cir. 2014). His motion for release, therefore, should be denied; he has

   failed to carry his burden and the Court cannot consider his request until he first

   seeks relief through the BOP.

         Importantly, the government’s insistence that Mr. Courtney properly exhaust

   his administrative options is not meant to evince any sort of disregard for the difficult




   7 A number of courts have recognized that the prerequisites for relief under Section
   3582(c)(2), which allows a sentence reduction based on a retroactive guideline
   amendment, are jurisdictional. See, e.g., United States v. Garcia, 606 F.3d 209, 212
   n.5 (5th Cir. 2010); United States v. Williams, 607 F.3d 1123, 1125-26 (6th Cir. 2010);
   United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993); United States v. Austin,
   676 F.3d 924, 930 (9th Cir. 2012), overruled on other grounds by United States v.
   Davis, 825 F.3d 1014 (9th Cir. 2016); United States v. Graham, 704 F.3d 1275, 1279
   (10th Cir. 2013); United States v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010); see also
   United States v. Higgs, 504 F.3d 456 (3d Cir. 2007) (canvassing history of judicial
   treatment of Rule 35 as jurisdictional and holding that Rule 35(a) and Section
   3582(c)(1)(B) remain jurisdictional after Bowles). Other courts disagree. See, e.g.,
   United States v. Johnson, 732 F.3d 109, 116 n.11 (2d Cir. 2013); United States v.
   Taylor, 778 F.3d 667, 670 (7th Cir. 2015).


                                              7
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 8 of 13 Pageid#: 7021




   circumstances Mr. Courtney faces. The government does not underplay Mr.

   Courtney’s concerns; indeed, the government recognizes both the unprecedented and

   dangerous character of the COVID-19 disease as well as the particularly difficult

   situation at FCI Elkton where there are numerous confirmed cases of the disease and

   multiple inmates have died.

         But administrative review by the BOP—i.e., the entity with the most

   information about the prisoners, the conditions of their confinement, and the ongoing

   challenges COVID-19 presents in a prison environment—remains a critical part of

   determining when and where release is a suitable option. Indeed, the solution to the

   concerns raised by Mr. Courtney is not to exclude the BOP from reviewing

   applications for compassionate release. There are many challenging factors to

   consider during this unprecedented pandemic, and the BOP should have the

   opportunity to assess those factors during the statutorily required review period. For

   example, notwithstanding the current pandemic, the BOP must carry out its charge

   to incarcerate sentenced criminals to protect the public. It must consider the effect of

   a mass release on the safety and health of both the inmate population and the

   citizenry. It must marshal its resources to care for inmates in the most efficient and

   beneficial manner possible. It must assess release plans, which are essential to

   ensure that a defendant has a safe place to live and access to health care in these

   difficult times. And it must consider myriad other factors, including the availability

   of transportation for inmates (at a time when interstate transportation services often

   used by released inmates are providing reduced, if any, service), and of supervision



                                              8
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 9 of 13 Pageid#: 7022




   of inmates once released (at a time that the Probation Office has necessarily cut back

   on home visits and supervision).

         For all of these reasons, BOP is best positioned to determine the proper

   treatment of the inmate population as a whole, taking into account both individual

   considerations based on an inmate’s background and medical history, and more

   general considerations regarding the conditions and needs at particular facilities. The

   provision of § 3582(c)(1)(A) prioritizing administrative review therefore makes sense

   not only in the ordinary case, but also at this perilous time. As the Third Circuit

   stated, “[g]iven BOP’s shared desire for a safe and healthy prison environment, we

   conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes

   on added—and critical—importance.” Raia, 954 F.3d at 597.

         Mr. Courtney’s failure to timely present the request for a reduction in sentence

   is fatal to his request.   See id. (finding failure to meet exhaustion requirement

   “presents a glaring roadblock foreclosing compassionate release at this point”). In

   accordance with the First Step Act, the BOP should be given the opportunity to first

   consider Mr. Courtney’s request for release, particularly in light of BOP’s response to

   the pandemic and the Attorney General’s mandates described above.

   2. Although Mr. Courtney Has Shown Extraordinary and Compelling
      Circumstances, the § 3553 Factors Weigh Against a Sentencing Reduction

         Even if the Court determines that Mr. Courtney has satisfied the exhaustion

   requirement—i.e., if he proves that he did, in fact, submit a request for relief that the

   warden has not acted on—release is still unwarranted here given the nature of Mr.

   Courtney’s crimes.


                                              9
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 10 of 13 Pageid#:
                                    7023



       Section 3582(c)(1)(A), as amended by the First Step Act on December 21, 2018,

 provides, in part, that the “court may not modify a term of imprisonment once it has

 been imposed except that . . . after considering the factors set forth in section 3553(a)

 to the extent that they are applicable, if it finds that . . . extraordinary and compelling

 reasons warrant such a reduction . . . and that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.” For its part, the

 Sentencing Commission explained that the Court may grant release if “extraordinary

 and compelling circumstances” exist, “after considering the factors set forth in 18

 U.S.C. § 3553(a), to the extent that they are applicable,” and the Court determines

 that “the defendant is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

 [the] policy statement.” U.S.S.G. § 1B1.13. In addition, the Commission further

 explained that certain serious medical conditions—including terminal conditions or

 conditions that diminish the ability of the inmate to provide self-care—may qualify

 as “extraordinary and compelling” conditions that would justify release. See id. at

 App. Note. 1.

       Mr. Courtney suffers from a variety of serious medical conditions, including

 diabetes and hypertension. See Mot. at 22-31 & Ex. C. And the CDC has recognized

 that these conditions place individuals at a higher risk of severe outcomes from

 COVID-19. 8 Accordingly, the government accepts and acknowledges that he has




 8 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
 higher-risk.html (last visited May 27, 2020).
                                             10
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 11 of 13 Pageid#:
                                    7024



 demonstrated the existence of extraordinary and compelling circumstances,

 consistent with § 3582(c)(1)(A). Specifically, although these medical conditions would

 not, of their own accord, establish compelling and extraordinary circumstances in

 ordinary times, they are sufficiently exceptional in light of the ongoing pandemic.

       But the existence of clear and compelling circumstances alone is not enough to

 justify Mr. Courtney’s release. The Court must also consider whether Mr. Courtney

 is a danger to the community, along with the factors set forth in 18 U.S.C. § 3553(a),

 see 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13; and those considerations favor Mr.

 Courtney’s continued incarceration. For example, looking at the circumstances of the

 crime under § 3553(a)(1), Mr. Courtney bought and sold hundreds of grams of alpha-

 PVP while participating in a broad drug conspiracy between 2013 and 2015. See PSR

 ¶¶ 238-53. He ultimately pled guilty to only 564 grams, but evidence in this case

 indicate that he was involved with drug weights well in excess of that figure. See, e.g.,

 id. ¶ 240-41, 244, 248-49. Those sorts of serious crimes—with a far reaching impact

 on the community—warrant serious sanctions, even during a pandemic. See 18 U.S.C.

 § 3553(a)(2) (explaining that the sentence needs “to reflect the seriousness of the

 offense, to promote respect for the law, and to provide just punishment for the

 offense”). And house arrest, however difficult it has seemed during these

 extraordinary times, is not consonant with the seriousness of Mr. Courtney’s offenses,

 or the sentences faced by others who participated in large-scale drug conspiracies.

 See 18 U.S.C. § 3553(a)(6) (sentence must reflect “the need to avoid unwarranted

 sentence disparities”).



                                            11
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 12 of 13 Pageid#:
                                    7025



       Moreover, although Mr. Courtney claims that his crimes did not involve

 violence, see Mot. at 32, he pled guilty to using and carrying a firearm in furtherance

 of the conspiracy, see Dkt. No. 371. And the evidence in the case indicated that he

 carried the firearm to protect himself during drug transactions and traded guns for

 drugs. See, e.g., Tr. of Guilty Plea Hr’g., Dkt. No. 919, at 59-60; PSR ¶ 247. So

 although Mr. Courtney was not expressly charged with a violent act, his crimes

 nevertheless show that he poses a danger to the community if released, and that his

 continued incarceration is necessary “protect the public[.]” § 3553(a)(2)(C).

       At bottom, these considerations outweigh the concerns raised by the COVID-

 19 pandemic, even accounting for the situation at Elkton. Not every prisoner can or

 should be released in light of the pandemic, and Mr. Courtney is not the sort of low-

 level drug offender or non-violent criminal (given his gun conviction) for whom release

 may be appropriate or advisable. His crimes were serious, and the underlying facts

 of his case indicate he’s dangerous. Accordingly, Mr. Courtney’s motion for release

 should be denied. 9

                                    CONCLUSION

       For all of the foregoing reasons, the United States respectfully requests that

 the Court deny Mr. Courtney’s motion for compassionate release.




 9 In the event that the Court determines that Mr. Courtney should be released, the
 government requests his release be preceded by a 14-day quarantine to minimize any
 risk to the public.
                                           12
Case 2:15-cr-00015-JPJ-PMS Document 1093 Filed 05/29/20 Page 13 of 13 Pageid#:
                                    7026



                                         Respectfully submitted,

                                         THOMAS T. CULLEN
                                         United States Attorney

                                         s/ Jonathan Jones

                                         Jonathan Jones
                                         United States Attorney’s Office
                                         310 1st Street SW, Suite 906
                                         Roanoke, VA 24011
                                         (540) 857-2250
                                         jonathan.jones2@usdoj.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to counsel of record.

                                                s/ Jonathan Jones
                                                Assistant United States Attorney




                                           13
